Raia v Pototschnig (2015 NY Slip Op 03282)





Raia v Pototschnig


2015 NY Slip Op 03282


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Raia v Pototschnig2015ny0328214870 113006/09This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on April 21, 2015Tom, J.P., Friedman, Renwick, Moskowitz, DeGrasse, JJ.14870 113006/09[*1] Joseph Raia, Plaintiff-Respondent, —Hubert Pototschnig, Defendant-Appellant, New Century Mortgage Corporation, et al., Defendants.Hubert Pototschnig, appellant pro se.Jeffrey I. Baum & Associates, P.C., Garden City (Maksim Leyvi of counsel), for respondent.
Order, Supreme Court, New York County (George J. Silver, J.), entered February 21, 2014, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion for summary judgment on his mortgage foreclosure claim against defendant Hubert Pototschnig, unanimously affirmed, with costs.
Plaintiff established prima facie his right to foreclosure by producing the mortgage documents, undisputed evidence of default, and a personal guaranty of payment of the mortgage note signed by defendant Pototschnig (see Red Tulip, LLC v Neiva, 44 AD3d 204, 209 [1st Dept 2007], lv dismissed 10 NY3d 741 [2008]). In opposition, defendant failed to raise a triable issue of fact as to his affirmative defenses. As the motion court found, the statutes governing pleading and notice requirements and mandating settlement conferences in foreclosure actions involving certain home loans are inapplicable to the instant action (see RPAPL 1302; 1303; 1304; CPLR 3408).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK